DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant submitted remarks in response to the latest Office action on 11 August 2021.  Therein, Applicant amended claims 1-11 and 13-15.  Applicant added new claims 16 and 17.  No claims were cancelled.   The submitted claims have been entered and are considered below.  

Response to Amendments/Arguments
Applicant’s amendments and related arguments with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections have been withdrawn.
Applicant’s amendments and related arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwami, et al. (U.S. Patent Publication No. 2016/0148514).
For claim 1, Iwami discloses a vehicle control device provided in a vehicle, the vehicle control device comprising: a sensor configured to sense peripheral information of the vehicle (see Fig. 1, #31, #32); a display (see para. 0043); and a processor configured to determine a parking space available for parking the vehicle based on the sensed peripheral information (see paras. 0042-0043), output information related to the parking space on the display based on a type of road on which the vehicle is located (see paras. 0043, 0008, 0052-0053), based on the vehicle being located on a first type of road, output information related to first parking spaces that are located on both of a left side of the vehicle and a right side of the vehicle (see Fig. 7, para. 0043), and based on the vehicle being located on a second type of road different from the first type of road, output information related to a second parking space that is located on one of the left side of the vehicle or the right side of the vehicle, the second type of road including a center line located on the other of the left side of the vehicle or the right side of the vehicle (see Fig. 4, see para. 0043).   
For claim 2, Iwami further discloses the processor is configured to based on the vehicle being located on the first type of road, output information related to a left parking space detected on the left side of the vehicle and a right parking space detected on the right side of the vehicle,  from any one of the left and right sides of the vehicle (see Fig. 7, para. 0043), and based on the vehicle being located on 
Referring to claim 14, Iwami discloses a vehicle (see at least abstract).   
For claim 15, it is rejected based on the citations and reasoning provided above for claim 1.    
Referring to claim 16, Iwami further teaches wherein the first type of road comprises a one-way road including no center line, and wherein the second type of road comprises a two-way road including the center line at one of the left side of the vehicle or the right side of the vehicle (see Fig. 7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 6, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami, et al. (U.S. Patent Publication No. 2016/0148514).
Regarding claim 3, Iwami does not explicitly disclose the claimed limitation.  However, if Fig. 4 were modified so that the vehicle containing the disclosed system was moving in the opposite direction as shown, the center line would be on the right and the parking space would be on the left; and as disclosed by Iwami, the display would contain information on the parking space on the left.    Such a modification would have been obvious to one of ordinary skill in the art based on the motivation to improve a parking space detector (detecting device) for detecting a parking space by judging whether or not a parking space in which a driver's own vehicle can be parked exists on a road having parking spaces provided on a curbside thereof.  
With reference to claim 4, Iwami does not explicitly disclose the claimed invention.  However, Iwami discloses detection of vehicles in parking spaces.  The detection of a vehicle in a parking space makes parking in that space “prohibited”.   
For claim 6, Iwami further discloses wherein based on the vehicle traveling in lane next to the parking space, output the information related to the parking space on the display (see Fig. 7), and based 
Regarding claim 10, Iwami does not explicitly disclose the claimed invention.  However, one of ordinary skill in the art would find it obvious that there would be little difference between a parking passage and a street/road when looking for a parking slot.  These two elements are interpreted as being equivalent.  Thus, the disclosure teaches the claimed limitations of claim 10 as it has in claims defining a road based determination.   
With reference to claim 11, Iwami does not explicitly disclose the claimed limitation.  However, given that vehicles are known to have limited maneuverability/turning angles, changing a parking space from available to unavailable based on a point that the vehicle passes (with the implicit maneuverability factor) would have been obvious to one of ordinary skill in the art based on the motivation to improve an image providing device that provides an image of vehicle surroundings to a driver.  
Claim 17 is rejected based on the citations and reasoning outlined above for claim 3.  
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami, et al. (U.S. Patent Publication No. 2016/0148514) as applied to claim 1 above, and further in view of Ghisio (EP 2468573).
For claim 5, Iwami does not explicitly disclose the claimed invention.  A teaching from Ghisio discloses wherein the processor is configured to output the parking space available for parking and the space in which parking is prohibited  to be visually distinguished from each other (see para. 0023, representing the free space implicitly discloses that representing the non-free spaces are visually shown as well).    It would have been obvious to one of ordinary skill in the art to modify Iwami with the 
Regarding claim 12, Ghisio further teaches changing the parking based on the type of road (see para. 0068, implicit determination between the two types of road).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami, et al. (U.S. Patent Publication No. 2016/0148514) as applied to claim 1 above, and further in view of Hiei, et al. (U.S. Patent Publication No. 2013/0271608).  
Regarding claim 7, Hiei further discloses wherein the processor is configured to control the sensor to sense the peripheral information for determining another parking space in a different area based on the type of the road on which the vehicle is located (see paras. 0051-0052).  It would have been obvious to one of ordinary skill in the art to modify Iwami based on the motivation to improve an image providing device that provides an image of vehicle surroundings to a driver.  
With reference to claim 8, Iwami further teaches wherein the processor is configured to: based on the vehicle being located on the first type of road, control the sensor to sense the peripheral information in a left area of the vehicle and a right area of the vehicle (see Fig. 7, para. 0043), and based on the vehicle being located on the second type of road, control the sensor to sense the peripheral information in one of the left area of the vehicle or the right area of the vehicle (see Fig. 4, para. 0043).  
Referring to claim 9, Iwami further discloses wherein the processor is configured to: based on the vehicle being located on the second type of road, control the sensor to sense the peripheral information in an area in which the center line of the second type of road is not included, among the left area and the right area (see Fig. 10).   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iwami, et al. (U.S. Patent Publication No. 2016/0148514) as applied to claim 1 above, and further in view of Faber (U.S. Patent Publication No. 2014/0085111).
.

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663